955 F.2d 49
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Julius MARTINEZ, Plaintiff-Appellant,v.DENVER SHERIFF'S DEPARTMENT;  Career Service Authority;Carlos Jackson;  John B. Palmer;  John Simonet;Dixie Grimes;  Rex Freburg;  FrankGassman;  City of Denver,Defendants-Appellees.
No. 90-1373.
United States Court of Appeals, Tenth Circuit.
Feb. 14, 1992.

Before SEYMOUR and STEPHEN H. ANDERSON, Circuit Judges, and OWEN,* District Judge.
ORDER AND JUDGMENT**
STEPHEN H. ANDERSON, Circuit Judge.


1
Julius Martinez appeals from a summary judgment granted by the district court in favor of the named defendants.   He contends that "the decision of the district court to dismiss Plaintiff's action was induced by an erroneous application of the law regarding viability of his termination claims under 42 U.S.C. §§ 1981, 1983 and 2000e and the law regarding quaulified immunity".   Opening Brief of Plaintiff-Appellant at 13.   We have carefully reviewed the record and the order of the district court dated November 15, 1990, in light of Martinez' arguments, and we are not persuaded that the district court erred.


2
Accordingly, the judgment of the district court is AFFIRMED.



*
 Honorable Richard Owen, United States District Judge for the Southern District of New York, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3